Citation Nr: 0207342	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  98-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, claimed as secondary to multiple service-connected 
shell fragment wounds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 until 
December 1968.  

This matter initially came before the VA Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision that denied service connection for arthritis of 
multiple joints (claimed as secondary to service-connected 
"wounds") and tuberculosis.  Following the RO's February 
1998 notification of that decision, the veteran filed a 
Notice of Disagreement (NOD) in February 1998; the RO issued 
a Statement of the Case (SOC) in August 1998; and the veteran 
filed a Substantive Appeal, perfecting his appeal, in October 
1998.  In his Substantive Appeal, the veteran withdrew from 
appellate status his claim for service connection for 
tuberculosis.

The veteran was afforded a personal hearing at the Winston-
Salem RO in February 1999 and a videoconference hearing 
before a Member of the Board sitting at Washington, DC in 
July 1999, transcripts of which are of record.  

In September 1999, the Board remanded the case to the RO for 
additional development.  Following completion of the actions 
requested on remand, the RO continued the denial of the 
claim.  The case is once again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  There is no competent evidence of a medical nexus between 
any of the veteran's arthritic changes and his service-
connected multiple shell fragment wounds, and the only 
medical opinion on this point militates against the claim.


CONCLUSION OF LAW

Arthritis of multiple joints is not proximately due to or the 
result of service-connected multiple shell fragment wounds.  
38 U.S.C.A. §§ 5103A, 5107 (West 1991); 38 C.F.R. § 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the August 1998 statement of the case, the 
March 1999 and April 2002 supplemental statements of the 
case, and the Board's September 1999 remand, the veteran and 
his representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of October 
6, 1999) have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a May 2001 
letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained and which requests for records 
had yielded negative responses, and what information or 
evidence the veteran could provide in support of the claim.  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, opportunities to present testimony at two 
hearings on appeal.  The veteran has submitted medical 
evidence in support of his claim, and the RO has undertaken 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim, 
to include obtaining VA outpatient clinical records dated 
between 1996 and 2001, requesting medical records from 
treating physicians or providers whom the veteran had 
identified and provided signed authorization, and arranging 
for the veteran to undergo VA examinations in November 1997 
and March 2002.  Significantly, neither the veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

Service connection has been established for: multiple 
fragment wounds of the left arm with neuropathy of the left 
median nerve, rated as 30 percent disabling; multiple 
fragment wounds of the left thigh and leg, rated 30 as 
percent disabling; multiple fragment wounds of the right 
chest, rated as 20 percent disabling; and multiple fragment 
wounds of the right wrist, rated 10 percent disabling.  

The veteran filed a claim for service connection for 
arthritis due to service-connected multiple shell fragment 
wound residuals in July 1997.  

VA and military facility outpatient records dating from 
August 1991 that were received in support of the claim 
reflect no treatment for arthritis.  An X-ray in July 1992 
revealed a metallic density in the soft tissues of the right 
lower axillary region, but no acute disease otherwise.

The veteran underwent VA muscle and joint examinations in 
November 1997.  On muscle examination, he complained of pain 
in the left knee, and pain in the areas of all his wounds 
from time to time.  It was noted that wounds of the left arm 
involved muscle group five, the wound of the chest involved 
muscle group 21, the wound of the left leg involved muscle 
group 12 and that the right wrist wound did not involve the 
muscles.  It was noted that he had an associated median nerve 
injury in the wound of the left arm and a bony injury of the 
left leg.  Physical examination disclosed a 1/4 inch shrapnel 
fragment wound to the left arm and a 1/4-inch wound of the 
lateral right chest.  It was reported that there was a barely 
discernible scar of the dorsum of the right wrist that was 
apparently lodged in the tendon, and a two-inch scar of the 
anterior medial aspect of the left wrist.  There was a one-
inch in diameter pretibial scar and a 1/4 inch pretibial scar 
on the left leg.  Following examination, a diagnosis of 
shrapnel fragment wounds with muscle involvement was 
rendered.  

On VA joints examination, the veteran complained of left knee 
pain.  It was noted that he had shrapnel fragment wounds of 
the thigh and leg but not any involvement of the knee.  It 
was recorded that the veteran "thinks that he has developed 
arthritis over the years."  Upon examination, no abnormal 
findings were reported.  It was noted that there was no 
inflammatory arthritis.  A number of radiological studies 
were obtained.  X-rays of the left knee showed a metallic 
foreign body in the subcutaneous tissues medially, but no 
bony or joint abnormality.  There was no significant 
abnormality of the right forearm.  A metallic radiopacity was 
observed in the distal radius without underlying fracture 
line evidence.  A smaller fragment was seen in the 
subcutaneous tissues anterior to the distal radius and ulna.  
There were no other abnormalities of the wrist.  A linear 
metallic radiopacity was seen in the medal soft tissues of 
the thigh.  There was no significant abnormality of the tibia 
and fibula.  

VA outpatient clinical records dated between 1997 and 
February 1998 reflect that the veteran was treated for 
multiple complaints and disorders variously characterized as 
chronic bilateral knee pain, bilateral knee osteoarthritis, 
and arthritis of the distal interphalangeal (DIP) and 
proximal interphalangeal (PIP) joints.  None of these records 
reflect any evidence of a nexus between any arthritis and 
service-connected disability.

In a September 1998 letter, a private physician, T. Lahey, 
M.D., provided a brief overview of the veteran's medical 
status, noting that the joint pain could be ascribed to 
osteoarthritis, also known as degenerative arthritis, which 
could be exacerbated by heavy use or injury. 

During his February 1999 hearing at the RO, the veteran 
testified that he had pain in the knees and ankles, and in 
his left arm upon use for which he took medication.  He 
related that he had had daily pain that had begun within the 
last 15 years.  He said that he did not have the condition 
after service, probably had not seen a doctor within 10 years 
of service discharge, and had had no continuous treatment 
since separation for service in 1968.  He indicated that he 
primarily had knee pain and that his doctors had told him 
such symptoms were due to shell fragment wounds of the left 
thigh. 

During his July 1999 Board hearing, the veteran stated that 
he had pain in the left arm, left leg, and right arm in the 
joints.  He said that he had received a diagnosis of 
arthritis years before which had been confirmed by the VA in 
the mid 1990s.  The veteran related that his doctors had told 
him that his arthritis was related to shell fragment wounds 
he had received in service.  

Pursuant to the Board's September 1999 remand, the veteran 
underwent a VA joint examination in March 2002.  It was 
reported that the claims folder and previous VA radiological 
studies were reviewed.  Medical history was recounted noting 
shell fragment wound at various sites, to include below 
Muscle Group VIII at the external condyle, along the volar 
surface of the medial portion of the left arm, on the left 
thigh well above the knee, in the right chest, and at the 
left tibia with indications of some bony injury on prior X-
ray.  The veteran was reported to have stated that he had 
pain on motion of the left shoulder on elevation and 
abduction for which he was currently under treatment, as well 
as left elbow aching.  It was noted that he believed that he 
might have arthritis.  It was the examiner's opinion that 
left shoulder symptomatology was not due to shell fragment 
wound in the arm below.  

On physical examination, the left elbow, left wrist, and left 
knee were found to be normal.  Radiological studies of the 
left arm revealed mild degenerative changes of the left and 
right wrists with a radiopaque foreign body in the distal 
portion of the forearm.  The left elbow was reported to be 
negative.  The left shoulder views were negative from a joint 
standpoint.  The examiner noted that there were no frank 
degenerative arthritic changes found on prior X-rays.  
Following examination, diagnoses were rendered of left 
shoulder bicipital tendinitis, arthralgia of the left elbow 
with normal physical examination, history of shell fragment 
wound, left wrist, with normal examination, shell fragment 
wound of the right wrist with normal examination, normal 
examination of the left knee and shell fragment wound of the 
adjacent left tibia/fibula with no bony residual on previous 
X-ray.  The examiner commented in effect that there was no 
objective evidence found in conjunction with the examination 
to find that arthritis was damaged or caused by any shell 
fragment wound injuries.  

Additional VA outpatient records dated between 1997 and March 
2001 were received that reflect intermittent treatment for 
osteoarthritis at multiple sites, among other disorders.  

Legal Analysis

The veteran has consistently asserted that he now has 
arthritis at multiple sites as the result of shell fragment 
wounds he received in service (for which he has been granted 
service connection).  As such, the laws and regulations 
governing claims for secondary service connection govern 
adjudication of the claim on appeal.  

Service connection also may be granted for "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury. . ." 38 C.F.R. § 3.310(a) 
(2001); Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  In 
addition to authorizing service connection for disability 
caused by a an already service-connected disability, that 
regulation has been interpreted to permit service connection 
for the degree of disability result from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA outpatient records dating from 1997 reflect that the 
veteran has received ongoing treatment for what has been 
characterized as multiple-site arthritis, to include the DIP 
and PIP joints.  On the most recent VA examination in March 
2002, x-rays confirmed that the veteran has mild degenerative 
changes of the right and left wrists.  However, there is not 
competent evidence whatsoever to indicate that the veteran's 
service-connected shell fragment wounds either caused or 
worsened any current arthritis.  Simply stated, there is no 
medical opinion to the effect that there is a connection 
between current arthritis and the veteran's service-connected 
shell fragment wound residuals, to include the retained 
foreign bodies problems, and the veteran has not submitted, 
or alluded to the existence of any such written opinion.  
Significantly, the veteran's report of what his doctors 
allegedly told him (that there was, in fact, such a 
relationship) does not constitute competent evidence of the 
required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
Furthermore, in the only medical opinion of record to 
directly address whether any such relationship exists, the 
recent March 2002 VA examiner offered an opinion that 
militates against the claim.  

As a final point, the Board's notes that it has considered 
the veteran's assertions in the adjudication of this claim.  
While the veteran may well believe that his arthritis is 
related to service-connected disability and has provided 
testimony to this effect, as a lay person, he is not shown to 
possess the requisite medical training and expertise to 
render a competent medical opinion.  Therefore any assertion 
by him that his current arthritis is related to the service-
connected disability, without supporting medical evidence, 
does not constitute competent medical evidence of the 
required nexus, and has no probative value.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).    

Under these circumstances, the Board finds that weight of the 
evidence supports a finding that any current arthritis 
process is not related to service-connected disability; thus, 
the claim on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for arthritis of multiple joints, claimed 
as secondary to service-connected multiple shell fragment 
wounds, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

